UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Trustees for The Mason Tenders District Council
Welfare Fund, Pension Fund, Annuity Fund, and
Training Program Fund, et al.,

19-cv-10836 (AJN)
Petitioners,
ORDER

—-VvV—

R.J.B. Contracting Corp.,

Respondent.

 

 

ALISON J. NATHAN, District Judge:

On November 22, 2019, Petitioners filed a petition to confirm an arbitration award.

Dkt. No. 1. Petitioners’ memorandum of law in support of their petition is due within one week
of the date of the date of this order. Petitioners shall serve Respondent within two weeks after
filing their memorandum of law and shall file proof of service within one week from the date of
service.

IT IS FURTHER ORDERED that Respondent’s opposition to the petition shall be due
two weeks from the date of service. Petitioners’ reply, if any, shall be due one week thereafter.
Additionally, Petitioners serve a copy of this Order on Respondent and inform Respondent of
Rule 1.H. of this Court’s Individual Practices, which requires all attorneys representing parties
before this Court to register promptly as filing users on ECF.

SO ORDERED.

Dated: December 4 , 2019
New York, New York

  

ASA

U ALISON J. NATHAN
United States District Judge

 
